Corrected Notice of Allowability
The Applicant's submitted IDS document dated 10/4/2021 has been entered and fully considered. Claims 1-9, 11-19, and 28-33 are still allowed.
Information Disclosure Statement
The information disclosure statement (IDS) documents submitted on 10/4/2021 was filed after the mailing date of the Notice of Allowance on 8/2/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The Examiner carefully reviewed the reference submitted in the IDS document of 10/4/2021. The cited prior art does not disclose all the limitations of independent claims 1, 13 and 15. Therefore, the reason for allowance outlined in the Notice of Allowability of 8/2/2021 stands. Claims 1-9, 11-19, and 28-33 are still allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             

/JACOB T MINSKEY/           Primary Examiner, Art Unit 1748